Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-18-00312-CV

                                        Maria VALDEZ,
                                           Appellant

                                                v.

                        STATE FARM LLOYDS and Kevin O’Haver,
                                    Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVF003538-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the parties’ agreed motion to dismiss
is GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Maria
Valdez. See TEX. R. APP. P. 42.1(d).

       SIGNED August 8, 2018.


                                                 ________________________________
                                                 Karen Angelini, Justice